Citation Nr: 0833345	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a respiratory 
disorder, including bronchial asthma, rhinitis, pulmonary 
emphysema and hay fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran reportedly had active service from July 1963 to 
June 1964.  

By rating action in April 1972, the RO denied, in part, 
service connection for bronchial asthma, rhinitis, pulmonary 
emphysema and hay fever.  The veteran and his representative 
were notified of this decision and did not perfect an appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the RO 
which denied service connection for a low back disability and 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for bronchial 
asthma, rhinitis, pulmonary emphysema and hay fever.  A 
videoconference hearing was held before the undersigned 
acting member of the Board in August 2008.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a low back disability at 
present which is related to service.  

3.  Service connection for a respiratory disorder, including 
bronchial asthma, rhinitis, pulmonary emphysema and hay 
fever, was finally denied by an unappealed rating decision by 
the RO in April 1972.  

4.  The evidence received since the April 1972 RO decision is 
either cumulative or redundant of evidence already of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a chronic respiratory disorder, including bronchial 
asthma, rhinitis, pulmonary emphysema and hay fever.  


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disorder due to 
disease or injury which was incurred in or aggravated by 
service nor may any degenerative disc disease be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & West 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2007).  

2.  The April 1972 RO decision which denied service 
connection for a respiratory disorder, including bronchial 
asthma, rhinitis, pulmonary emphysema and hay fever is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1103 (2007).  

3.  New and material evidence has not been submitted to 
reopen the claim of service connection for a respiratory 
disorder, including bronchial asthma, rhinitis, pulmonary 
emphysema and hay fever.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156(a), 3.159, 20.1105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims, letters dated in 
June and July 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the basis for the prior 
denial of his claim for his respiratory disorders, and of 
evidence that was needed to reopen his claim.  He was also 
notified of the evidence that was needed to substantiate his 
claim of service connection for a low back disability; what 
information and evidence that VA will seek to provide and 
what information and evidence he was expected to provide, and 
that VA would assist him in obtaining evidence, but that it 
was ultimately his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini II, supra.  

The veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran testified at a 
videoconference hearing before the undersigned acting member 
of the Board in August 2008.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claim 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issue of service 
connection for a low back disability, the Board concludes 
that an examination is not needed because there is no 
persuasive evidence of in-service event, injury, or a 
presumptive disease which would support incurrence or 
aggravation and an indication that the claimed condition is 
related to service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis is manifest to a compensable degree within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Low Back Disability

The veteran testified that he injured his back during AIT 
training when he fell some 20 feet down a cliff, and the 
radio he was carrying landed on his back.  He testified that 
he went on sick call numerous times for back problems, and 
that he has had chronic back pain ever since the injury.  

In regard to his assertions, the Board notes that his service 
medical records, including his separation examination in 
April 1964, showed no complaints, treatment, abnormalities, 
or diagnosis referable to any back problems during service.  
His separation examination showed his spine and 
musculoskeletal system was normal.  Although the veteran 
implied at the personal hearing that he was given an early 
discharge from service, in part, because of chronic back 
problems, the service medical records showed that he was 
separated from service because of pre-existing respiratory 
problems, diagnosed as asthma and hay fever.  The service 
examinations conducted to determine the veteran's fitness for 
continued service did not show any back problems or 
abnormalities nor was there any mention of back problems on 
the Medical Evaluation Board (MEB) report which found the 
veteran medically unfit for service retention.  

Further, the Board notes that while the veteran contends that 
he has had chronic low back problems ever since the alleged 
injury in service, he did not mention any such problems on 
his original application for VA compensation benefits 
received in June 2004, or on subsequent claims received in 
January 1972, or March 2005.  The first reported complaint of 
a low back problem was with the filing of this claim in April 
2006.  Although the veteran testified at the personal hearing 
that he was treated for low back problems from a slip and 
fall injury at a private medical institution in 1994, and 
that he would provide the Board with those records, he has 
not, to date, submitted any such information.  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) ; see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

While the veteran may believe that his current back problems 
are related to service, he has not presented any competent 
medical evidence to support that assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

To the extent the veteran contends that he has had chronic 
back problems since service, the Board finds that his 
assertions are not only unsupported by any objective 
evidence, but contradicted by the service medical records 
which showed a normal spine and no complaints, and by the 
negative post-service medical evidence until some 40 years 
after service separation.  Thus, the Board finds that 
assertions of chronic back problems since service is not 
supported by the contemporaneous record and therefore, not 
credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); see also Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000); Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 
2002).  

Inasmuch as there is no evidence of any back problems in 
service or until many years after discharge from service, and 
no competent medical evidence relating any current disability 
to service, the Board finds no basis for a favorable 
disposition of the veteran's claim.  Accordingly, the appeal 
is denied.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, before 
reaching the merits of the veteran's claim, the Board must 
first rule on the matter of reopening of the claim for 
bronchial asthma, rhinitis, pulmonary emphysema and hay 
fever.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

As noted previously, service connection for bronchial asthma, 
rhinitis, pulmonary emphysema and hay fever, was last finally 
denied by the RO in April 1972.  There was no appeal of that 
rating decision, and the claim became final one year from the 
date of notification of the rating action.  Therefore, the 
laws and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the April 1972 rating 
decision that denied, in part, service connection for 
bronchial asthma, rhinitis, pulmonary emphysema and hay fever 
included the veteran's service medical records.  

The veteran's service enlistment examination in July 1963 
showed no complaints, history, abnormalities, or diagnosis 
referable to any respiratory disorders.  The service medical 
records showed that the veteran was seen periodically for 
respiratory problems beginning in basic training at Ft Dix, 
New Jersey.  

The service medical records included a private medical 
report, dated in September 1963, that showed the veteran had 
multiple, chronic allergies since the age of 13, and that his 
symptoms had worsened with age and were present year round 
since before 1963.  The physician reported that the veteran's 
symptoms were worse in September and August, and that he had 
frequent respiratory infections during the winter months that 
caused him to miss work for prolonged periods of time.  
Allergy testing showed that he was allergic to the common 
allergens including dust, feathers, wool and most of the 
pollens found in New England.  He noted that the veteran was 
restarted on hypo-sensitization treatment and a well 
formulated treatment program prior to service enlistment, and 
that the veteran reported to him that he felt fairly 
comfortable in the climate where he was stationed in service.  

An evaluation report in April 1964, indicated that the 
veteran was relatively asymptomatic during basic and AIT 
training (the latter at Ft. Polk, Louisiana), but that he had 
increased symptoms with only minimal relief when he was 
assigned to Hawaii.  The report indicated that the veteran's 
symptoms during his seven weeks in Hawaii caused him 
prolonged discomfort and adversely affected his job 
performance, and recommended that the veteran be transferred 
to a drier climate and not be assigned to duty in Hawaii or 
any other damp climate.  A subsequent MEB concluded that the 
veteran was not medically fit for further military service 
due to chronic asthma and hay fever.  The MEB concluded that 
the veteran's respiratory disorder pre-existed service and 
were not aggravated by active duty.  The veteran was 
separated from service in June 1964.  

Service connection for bronchial asthma, rhinitis, pulmonary 
emphysema and hay fever was denied by the RO in April 1972, 
on the basis that his respiratory disorders existed prior to 
service, were only temporarily exacerbated during service, 
and were in no way chronically aggravated by military 
service.  Thus, the RO concluded, that since his bronchial 
asthma, rhinitis, pulmonary emphysema and hay fever were 
neither incurred in nor aggravated by service, the claim had 
to be denied.  

The evidence added to the record since the April 1972 rating 
action included numerous VA medical records from March 2005 
to May 2007 which showed treatment for various maladies, 
including occasional upper respiratory infections, and a 
transcript of the veteran's testimony at a videoconference 
hearing before the undersigned acting member of the Board in 
August 2008.  

At the hearing, the veteran asserted, in essence, that he 
believed that his pre-existing respiratory problems had 
worsened in service and believed that service connection 
should be established for his current respiratory problems 
based on aggravation.  

Concerning the veteran's testimony, while he believes that 
his current respiratory problems are the result of a 
worsening of his chronic allergies in service, he is not 
competent to offer a medical opinion, nor does any such 
testimony provide a sufficient basis for reopening a 
previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence showing that the veteran's chronic 
respiratory allergies were incurred in or aggravated by 
active military service.  The evidence previously considered 
showed that the veteran had chronic allergies for many years 
prior to service, and that they did not undergo any increase 
during service.  In fact, other than an occasional recent 
upper respiratory infection, the evidence added to the record 
since 1972, does not show any treatment or chronic 
respiratory problems associated with his allergies.  

In any event, the additional evidence does not offer any new 
or favorable probative information and is merely cumulative 
of evidence already of record.  Accordingly, a basis to 
reopen the claim of service connection for a respiratory 
disorder, including bronchial asthma, rhinitis, pulmonary 
emphysema and hay fever has not been presented.  


ORDER

Service connection for a low back disability is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for a respiratory disorder, 
including bronchial asthma, rhinitis, pulmonary emphysema and 
hay fever, the appeal is denied.  




____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


